Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10 and 12-15 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CHIFFEY et al, for the reasons given in the last Office Action.  In addition, CHIFFEY et al disclose in Paragraph [0014] that the oxidation catalyst comprises a PGM on an inorganic oxide support, which support may be a mixture of two or more metal oxides which include titania, and also teaches in Paragraph [0016] that the second SCR catalyst comprises a vanadia-titania catalyst. Applicant’s argument, that the first layer in applicant’s claim 1 comprises at least two entities – a first metal oxide and a platinum group metal supported on titania - - , and that CHIFFEY et al fail to teach or suggest a first layer comprising a first metal oxide and a platinum group metal supported on a metal oxide support material, is not convincing. CHIFFEY et al disclose in Paragraph [0014] that the oxidation catalyst comprises a PGM on an inorganic oxide support, which support may be a mixture of two or more metal oxides which include titania.  It is clear from such disclosure of CHIFFEY et al that CHIFFEY et al contemplate mixtures of the support material, which may be a mixture of titania and another metal oxide such as zirconia or tantalum oxide. The recitation of “a first metal oxide” in applicant’s claim 1 would not exclude such “first metal oxide” serving as a support for a PGM.  Applicant’s argument, that applicant’s claim 1 recites a diesel oxidation catalyst (DOC) comprising a first layer comprising a platinum group metal (PGM)/titania disposed over X % of the substrate length from the front end and a second layer comprising vanadium oxide disposed over y % of the substrate length from the rear end, is not convincing, since Example 1 of CHIFFEY et al discloses that the inlet zone occupies 70% of the length of the substrate and the outlet zone occupies 30% of the length of the substrate, and claim 4 of CHIFFEY et al recites that the inlet zone of the catalyzed substrate covers 60 to 90 percent of the axial length of the catalyzed substrate, as measured from the inlet end, and the outlet zone covers 10 to 40 percent of the axial length of the catalyzed substrate, as measured from the outlet end. Such ranges disclosed by CHIFFEY et al overlap the ranges recited in applicant’s claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 9, 10, 12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 6, 7, 9, 10 and 12, the recitation of “chosen from…and” is improper Markush or alternative terminology. In claim 14, it is indefinite as to whether the product of the process is required to have all the limitations of the product as recited in claim 1, since claim 14 recites “a process for preparing the diesel oxidation catalyst of claim 1” but the positive process steps recited in claim 12 would not necessarily form a product having all the limitations as recited in claim 1. For example, the positive process steps recited in claim 14 would not necessarily form a catalyst wherein the first layer is disposed on X % of the length of the substrate from the front end of the substrate, and wherein the second layer is disposed on y % of the length of the substrate from the rear end of the substrate, wherein X  is in the range of from 25 to 75 and  y is in the range  of from  25 to 75 and wherein X+Y is in the range of from 95 ton 105. Moreover, the positive process steps recited in claim 12 would not necessarily form a catalyst  wherein the intermediate layer comprises alumina.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736